IN THE SUPREME COURT OF THE STATE OF DELAWARE

HUBERT OWENS, Derivatively      §
on Behalf of ESPERION           §
THERAPEUTICS, INC.,             §
                                §    No. 110, 2020
   Plaintiff Below              §
   Appellant,                   §
                                §
      v.                        §    Court Below – Court of Chancery
                                §    of the State of Delaware
TIM M. MAYLEBEN, ROGER S. §
NEWTON, MARY P.                 §    C.A. No. 12985-VCS
MCGOWAN, NICOLE                 §
VITULLO, DOV A.                 §
GOLDSTEIN, DANIEL JANNEY, §
ANTONIO M. GOTTO, JR.,          §
MARK E. MCGOVERN,               §
GILBERT S. OMENN, SCOTT         §
BRAUNSTEIN, and PATRICK G. §
ENRIGHT,                        §
                                §
   Individual Defendants Below, §
      Appellees,                §
                                §
and                             §
                                §
ESPERION THERAPEUTICS,          §
INC.,                           §
                                §
   Nominal Defendant Below      §
   Appellee.                    §



                   Submitted: October 14, 2020
                    Decided: October 29, 2020
                   Corrected: November 18, 2020

Before SEITZ, Chief Justice; VAUGHN, and MONTGOMERY-
REEVES, Justices.
                                ORDER

      On this 29th day of October, 2020, after careful consideration of the

parties’ briefs and the record on appeal, and after oral argument, we find it

evident that the final judgment of the Court of Chancery should be affirmed

on the basis of and for the reasons stated in the February 13, 2020

memorandum opinion.

      NOW, THEREFORE, IT IS ORDERED that the judgment of the

Court of Chancery is AFFIRMED.

                                      BY THE COURT:

                                      /s/ Tamika R. Montgomery-Reeves
                                                  Justice




                                     2